internal_revenue_service number release date index number -------------------------------- ----------------------------- ------------------------------ --------------------------- ------------------------------------------------------------ ---- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number -------------------- refer reply to cc tege eb qp4 plr-118480-18 date date legend decedent estate a executor b ira x n beneficiaries date o county p state q ------------------- -------------------------------- -------------------- ------------------------------------------------------------------------------------------------ --------------------------------------------------------- ------------ ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ------------------------------ ------------------------ ------------------ ---------- dear --------------- this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request rulings under sec_401 sec_408 and sec_691 of the internal_revenue_code the following facts and representations have been submitted under penalties of perjury in support of the rulings requested decedent maintained an individual_retirement_account ira ira x decedent died on ------------------- at age --- after his required_beginning_date as defined in section plr-118480-18 a prior to his death decedent had received required minimum distributions from ira x for the year of death estate a was sole the beneficiary of ira x executor b is the executor of estate a decedent was unmarried at the time of his death decedent was survived by n nonspousal beneficiaries beneficiaries decedent’s last will and testament executed on date o was duly admitted to probate in county p of state q pursuant to item of decedent’s last will and testament the estate’s interest was bequeathed to the beneficiaries executor b proposes to divide ira x as of decedent’s date of death by trustee-to- trustee transfer into n inherited iras for the benefit of each beneficiary according to their equitable bequests under the decedent’s last will and testament each inherited ira will be titled under the decedent’s name for the benefit of each beneficiary based on the foregoing facts and representations you have requested the following rulings the division of ira x as of the date of decedent’s death by means of trustee-to- trustee transfers into iras for the benefit of the n beneficiaries according to their equitable percentages and titled in the name of the decedent for the benefit of each individual beneficiary instead of titled to estate a will not result in taxable_distributions or payments under sec_408 to estate a the beneficiaries can take the required minimum distributions from their inherited iras for the remaining life expectancy of the decedent using the actuarial table and each inherited ira will be independent of any required minimum distributions taken by other beneficiaries the division of ira x and the establishment of the n inherited iras will not constitute a transfer within the meaning of sec_691 and the beneficiaries will include in gross_income the amounts of income in respect to their required minimum distributions from their respective inherited iras when the distributions are received by the beneficiaries under sec_691 when the beneficiaries receive their required minimum distributions the beneficiaries are responsible separately for any_tax liabilities on the required minimum distributions for the tax_year subsequent to the year the inherited iras are established or the year of death if later and all subsequent tax years no income taxes or penalties for failure of the beneficiaries to take their own required minimum distributions for the tax_year subsequent to the year the inherited iras are established or the year of death if later and all subsequent tax years will be passed to estate a or executor b under sec_408 and the regulations thereunder rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 apply plr-118480-18 to the distribution of the entire_interest of an individual for whose benefit the ira is maintained sec_1_408-8 q a-1 a provides that an ira is subject_to the required_minimum_distribution rules under sec_401 in order to satisfy sec_401 the rules of sec_1_401_a_9_-1 through a -9 must be applied except as otherwise provided sec_1_408-8 q a-1 b provides that for purposes of applying the required_minimum_distribution rules in sec_1_401_a_9_-1 through a -9 the ira trustee custodian or issuer is treated as the plan_administrator and the ira owner is substituted for the employee sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 provides in general that if an employee ira holder dies after distribution of his interest has begun in accordance with sec_401 after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used as of the date of his death sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age ½ sec_401 provides that for purposes of sec_401 the term designated_beneficiary means any individual designated as beneficiary by the employee sec_1_401_a_9_-4 q a-3 states that only individuals may be designated beneficiaries for purposes of sec_401 a person that is not an individual such as the employee’s ira holder’s estate may not be a designated_beneficiary sec_1_401_a_9_-4 q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s death will be determined based on the beneficiaries designated as of the date of death who remain plr-118480-18 beneficiaries as of september of the calendar_year following the calendar_year of the date of death that is have not received their entire_interest before that september sec_1_401_a_9_-5 q a-5 a provides in summary that if an employee ira holder dies on or after his required_beginning_date without having designated a beneficiary then post-death distributions must be made over the remaining life expectancy of the employee ira holder determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 q a-5 c provides in general that with respect to an employee ira holder who does not have a designated_beneficiary the applicable distribution period measured by the employee’s ira holder’s remaining life expectancy is the life expectancy of the employee ira holder using the age of the employee ira holder as of the employee’s ira holder’s birthday in the calendar_year of the employee’s ira holder’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year of the employee’s ira holder’s death under sec_1_401_a_9_-8 q a-2 in general and relevant part if an account ira is divided into separate_accounts iras for the benefit of different beneficiaries for years subsequent to the year the separate_accounts iras are established or the date of death if later then the rules of sec_401 are applied separately to each of the respective accounts iras sec_1_401_a_9_-8 q a-3 provides that for purposes of sec_401 separate_accounts in an employee's ira holder’s account are separate portions of an employee's ira holder’s benefit reflecting the separate interests of the employee's ira holder’s beneficiaries under the plan as of the date of the employee's ira holder’s death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro_rata basis in a reasonable and consistent manner among the separate_accounts however once the separate_accounts are actually established the separate_accounting can provide for separate investments for each separate_account under which gains and losses from the investment of the account are only allocated to that account or investment gain or losses can continue to be allocated among the separate_accounts iras on a pro_rata basis a separate_accounting must allocate any post-death distribution to the separate_account ira of the beneficiary receiving that distribution the relevant single life table determining life expectancy is provided in a -9 q a-1 plr-118480-18 sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired the ira by reason of the death of another if the acquiring individual is not the surviving_spouse of such individual revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distribute as those terms are used in sec_408 furthermore such a transfer does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of his death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right plr-118480-18 sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by request devise or inheritance from the decedent sec_1_691_a_-1 provides that the term income_in_respect_of_a_decedent ird refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent sec_1_691_a_-1 provides that the term income in respect of decedent also includes the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by the decedent by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent and if the amount of gross_income in respect of the prior decedent was not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of his death or for a previous taxable_year sec_1_691_a_-4 provides that in general the transferor must include in his gross_income for the taxable_period in which the transfer occurs the amount of the consideration if any received for the right or the fair_market_value of the right at the time of the transfer whichever is greater sec_1_691_a_-4 provides that if the estate of a decedent or any person transmits the right to ird to another who would be required by sec_691 to include such income when received in his gross_income only the transferee will include such income when received in his gross_income in this situation a transfer within the meaning of sec_691 has not occurred sec_1_691_a_-4 provides that if a right to ird is transferred by an estate to a specific or residuary legatee only the specific or residuary legatee must include such income in gross_income when received revrul_92_47 1991_1_cb_198 holds that a distribution to the beneficiary of a decedent’s ira that equals the amount of the balance in the ira at the decedent’s death less any nondeductible_contributions is ird under sec_691 that is plr-118480-18 includible in the gross_income of the beneficiary for the tax_year the distribution is received the rules discussed above will apply to your ruling requests as follows the division of ira x as of the decedent’s date of death by means of trustee-to- trustee transfers into inherited iras for the benefit of the n beneficiaries according to their equitable percentages and titled in the name of the decedent and each individual beneficiary instead of titled to estate a will not result in taxable_distributions or payments under sec_408 to estate a because estate a was listed as the designated_beneficiary of ira x ira x is treated as having no designated_beneficiary because ira x had no designated_beneficiary and the decedent died after his required_beginning_date the beneficiaries can take required minimum distributions from each of their inherited iras for the remaining life expectancy of the decedent the amount required to be distributed each year is determined using the decedent’s age in the calendar_year of death and the applicable actuarial table the life expectancy factor is reduced by one each subsequent calendar_year the amount required to be taken from each inherited ira will be determined independently of any required minimum distributions required to be taken by the other beneficiaries the division of ira x by means of trustee-to-trustee transfer into n inherited iras will not constitute a transfer within the meaning of sec_691 the beneficiaries will each include in their gross_income the amounts of ird from their respective inherited ira when the distribution or distributions from the inherited iras are received the beneficiaries of each respective inherited ira are separately responsible for any_tax liabilities relating to required minimum distributions from their inherited iras for the tax_year subsequent to the year the inherited iras are established or the year of death if later and all subsequent tax years no income taxes or penalties for failure of the beneficiaries to take their required minimum distributions for the tax_year subsequent to the year the inherited iras are established or the year of death if later or any subsequent tax years will be passed to estate a or executor b except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-118480-18 by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 section b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely cathy v pastor senior counsel qualified_plans branch office of associate chief_counsel tax exempt government entities cc
